Citation Nr: 0609926	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  00-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic low back 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1997. He appeals from a rating decision of December 1999 
denying service connection for "low back pain."


FINDING OF FACT

The veteran's currently diagnosed low back strain is 
continuous with the low back strain documented during 
service.
 

CONCLUSION OF LAW

The criteria for service connection of low back strain are 
met. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his low back strain, originally 
claimed as lower back pain, was incurred during his service 
in the Armed Forces.

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Alternatively, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected. 
38 C.F.R. § 3.303(b).

The veteran meets the first two elements of service 
connection. He does not meet the third element of service 
connection as there is no medical nexus linking his current 
disability to service; however, continuity of symptomatology 
has been shown and service connection is granted.  

There is medical evidence of a current diagnosis of chronic 
low back strain and this was diagnosed on VA examination in 
June 2005.  The veteran claims that his low back strain was 
caused by (1) substantial dead weight landing on him; (2) a 
collision between his APC and another APC; (3) falling off a 
truck while carrying a toolbox; and/or (4) Gulf War Syndrome. 
Though his service medical records do not verify these 
specific claims of injury, the records do show that he 
complained of low back pain on multiple occasions.  Low back 
pain is consistently noted towards the end of the veteran's 
time in service as evidenced in a note of July 1990 
("recurrent back pain"), April 1994 ("LBP"), January 1996 
("back pain"), February 1997 ("chronic low back pain"), 
April 1997 ("back pain"), and August 1997 ("LBP").  

The most recent VA medical examiner did not relate the 
veteran's lower back pain to particular events in service, 
but the evidence shows a chronicity of symptoms stemming from 
service.  For example, after his discharge from service in 
August 1997, the veteran continued to complain of low back 
pain and did so when examined generally in October 1997 when 
he complained of lower back pain of 6-years duration.  Other 
treatment records in the file show continued complaints.  

Following examination in June 2005, the VA examiner opined 
that the veteran's degenerative changes of the lumbar spine 
did not occur within one year of discharge nor were they 
caused by or as a result of active duty.  The examiner failed 
to address whether the diagnosis of chronic low back strain 
was related to the complaints noted in the service medical 
records.  Here, the evidence shows that the veteran 
consistently complained of low back pain since his discharge 
from service, and that he still has those complaints.  This 
is evidence of continued manifestations of the same chronic 
disease.  The evidence is of sufficient weight to raise a 
reasonable possibility that the condition was incurred during 
service.  Any doubt must be and, in this case is, resolved in 
favor of the veteran as required by 38 C.F.R. § 3.102.

It is unnecessary to discuss VA's duty to notify and assist 
the veteran as the decision represents a full grant of the 
benefits he seeks on appeal as to this issue.  


ORDER

Service connection for low back strain is GRANTED.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


